                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                                1:19-cv-00096-MOC

MACK CHASON GLISSON,                )
                                    )
     Petitioner,                    )
                                    )
vs.                                 )                                ORDER
                                    )
ERIC A. HOOKS,                      )
MIKE SLAGLE,                        )
                                    )
      Respondents.                  )
____________________________________)

       THIS MATTER is before the Court upon Petitioner Mack Chason Glisson’s Motion to

Proceed In Forma Pauperis (“IFP”) (Doc. No. 2), Motion to Seal (Doc. No. 5), and Motion to

hold these proceedings in abeyance pending exhaustion of his state remedies (Doc. No. 6).

Petitioner is represented by Christopher John Heaney of North Carolina Prisoner Legal Services

(“NCPLS”).

       I.      BACKGROUND

       Petitioner is a prisoner of the State of North Carolina, who, on December 18, 2014, was

convicted of first-degree murder after a jury trial in Buncombe County Superior Court. He was

sentenced to life in prison without the possibility of parole. (§ 2254 Pet. 1-2, Doc. No. 1.)

       On March 21, 2017, the North Carolina Court of Appeals issued an unpublished opinion

finding no error in the judgment. State v. Glisson, 797 S.E.2d 381 (N.C. Ct. App. 2017) (Table).

Petitioner did not seek discretionary review of the appellate court’s decision in the North

Carolina Supreme Court. (§ 2254 Pet. 2.)

       Petitioner, through counsel, filed a post-conviction motion for appropriate relief

(“MAR”) in the Buncombe County Superior Court on April 23, 2018; it was denied on

                                                     1
September 26, 2018, without an evidentiary hearing. (§ 2254 Pet. 3-4.) Petitioner filed a

petition for writ of certiorari in the North Carolina Court of Appeals on March 28, 2019, seeking

review of the denial of his MAR. (§ 2254 Pet. 13.)

         Contemporaneously with the filing of his state certiorari petition, Petitioner filed a

Petition for Writ of Habeas Corpus, 28 U.S.C. § 2254, in this Court. (Doc. No. 1.) He also filed

the three Motions that are the subject of this Order.

         According to Petitioner, the North Carolina Court of Appeals allowed his certiorari

petition on May 2, 2019, vacated the order denying the MAR, and remanded the case to the trial

court for further proceedings. (Status Update, Doc. No. 7 (citing State v. Glisson, P19-213 (N.C.

Ct. App. May 2, 2019)). Petitioner’s MAR is now pending before the Superior Court of

Buncombe County. (Id.)

         II.      IFP MOTION

         Federal law requires a petitioner seeking habeas review of his state conviction and/or

sentence in federal district court to pay a $5.00 filing fee or be granted leave to proceed without

prepayment of fees and costs. See 28 U.S.C. §§ 1914, 1915(a).1 According to his IFP

application, Petitioner does not receive income from any source, including from gifts. (Doc. No.

2 at 1.) He lists, as a debt, $5,000.00 in restitution he must pay for his wife’s funeral expenses.

(Doc. No. 2 at 2.) Petitioner’s trust fund account statement shows that since August 28, 2018,

frequent deposits ranging from $10.00 to $60.00 have been made to his trust fund account.

(Trust Fund Acct. Stmt., Doc. No 2 at 3-9.) The Court is unable to determine from the statement

whether he has been paying restitution while incarcerated.

         Notwithstanding Petitioner’s misrepresentation about non-receipt of income in the form


1
 The North Carolina Department of Public Safety has a contract with N.C. Prisoner Legal Services, Inc., which is
administered by Indigent Defense Services, to provide legal representation for indigent prisoners. See N.C. Gen. Stat.
§ 7A-498.3(2a) (2018).
                                                              2
of gifts, the Court shall grant his IFP Motion. It is unclear from the materials provided whether

Petitioner had the means to pay the $5.00 filing fee when he filed his habeas Petition.

        III.       MOTION TO SEAL

        In this Motion, Petitioner seeks

        to seal a reference list describing redactions of an unsealed exhibit (Exhibit A –
        Redacted) submitted in support of his petition for writ of habeas corpus pursuant to
        28 U.S.C. § 2254, a sealed exhibit submitted in support of that petition (Exhibit B),
        an unredacted memorandum in support of the petition, and unredacted exhibit
        (Exhibit A - Unredacted) also in support of the petition.

(Mot. to Seal 1, Doc. No. 5.) This Motion is complicated by several factors, the first being that

Petitioner has filed his redacted memorandum in support of his habeas Petition as part of the

Petition (Doc. No. 1), instead of as a separate document, whereas his unredacted memorandum in

support (Doc. No. 4) is filed as a document separate from the habeas Petition. Next, no

unredacted version of Exhibit A has been filed. Instead the redacted version was filed as both a

public document (Doc. No. 1-1) and under seal (Doc. No. 4-1).

        Rather than address Petitioner’s Motion to Seal piecemeal, the Court shall direct

Petitioner to file an unredacted version of Exhibit A. The Court also shall direct the Clerk of

Court to sever the redacted Memorandum of Support from the Petition and docket it separately

as an attachment. Once Petitioner has complied with this Order, the Court shall address the

Motion to Seal in its entirety. Petitioner need not file an amended Motion to Seal, unless he feels

it is necessary.

        IV.        MOTION TO STAY

        Petitioner seeks to place this habeas action in abeyance pending exhaustion of his state

remedies. (Mot. to Stay, Doc. No. 6.) Under the Antiterrorism and Effective Death Penalty Act

of 1996 (“AEDPA”), a petitioner must exhaust his available state remedies before he may pursue

habeas relief in federal district court. 28 U.S.C. § 2254(b)(1)(A); see also O’Sullivan v.
                                                     3
Boerckel, 526 U.S. 838, 845 (1999). In North Carolina, a petitioner may satisfy the exhaustion

requirement of section 2254 by raising his constitutional claims on direct appeal in the North

Carolina Court of Appeals and then petitioning the North Carolina Supreme Court for

discretionary review, or by raising the claims in a motion for appropriate relief filed in the trial

court and then petitioning the North Carolina Court of Appeals for a writ of certiorari. See N.C.

Gen. Stat. § 7A–31; N.C. Gen. Stat. § 15A–1422. Petitioner has not yet exhausted any of the

claims raised in his habeas Petition.

       The AEDPA also provides that a § 2254 habeas petition generally must be filed within

one year of the date on which the petitioner’s state court judgment became final. See 28 U.S.C.

§ 2244(d)(1)(A). The Supreme Court has stated that a habeas petitioner concerned about the

possible effects of his state postconviction filings on the habeas statute of limitations may file a

timely “protective” petition in federal court, and request that it be held in abeyance pending the

exhaustion of state remedies. See, e.g., Pace v. DiGuglielmo, 544 U.S. 408, 416 (2005). In

Rhines v. Weber, the Supreme Court explained in the context of a habeas petition that contained

both exhausted and unexhausted claims,

       it likely would be an abuse of discretion for a district court to deny a stay and to
       dismiss a . . . petition if [ (1) ] the petitioner had good cause for his failure to exhaust,
       [ (2) ] his unexhausted claims are potentially meritorious, and [ (3) ] there is no
       indication that the petitioner engaged in intentionally dilatory litigation tactics. In
       such circumstances, the district court should stay, rather than dismiss, the mixed
       petition.

544 U.S. 269, 278 (2005). See also Hyman v. Keller, No. 10-6652, 2011 WL 3489092, at *11

(4th Cir. Aug. 10, 2011) (unpublished) (per curiam) (“[T]he Pace decision appears to authorize

use of the stay and abeyance procedure under any circumstances that could warrant a state court

resolution of a prisoner's claims.”)

       Petitioner intimates he has concerns about the possible effects of his state postconviction

                                                         4
filings on the habeas statute of limitations. (Mot. to Stay 2.) Petitioner’s state court judgment

became final on or about April 25, 2017, when the time to petition the North Carolina Supreme

Court for discretionary review of the appellate court’s denial of his direct appeal expired. See

Gonzalez v. Thaler, 132 S.Ct. 641, 656 (2012) (“We hold that, for a state prisoner who does not

seek review in a State's highest court, the judgment becomes ‘final’ on the date that the time for

seeking such review expires.”); see also N.C. R. App. P. 15(b) (“A petition for review following

determination by the Court of Appeals shall be . . . filed and served within fifteen days after the

mandate of the Court of Appeals has been issued to the trial tribunal.”); N.C. R. App. P. 32(b)

(“Unless a court orders otherwise, its clerk shall enter judgment and issue the mandate of the

court twenty days after the written opinion of the court has been filed with the clerk.”).

According to the instant Motion, Petitioner sought the help of NCPLS on September 17, 2017,

less than six months after the North Carolina Court of Appeals denied his direct appeal; NCPLS

agreed to undertake representation of Petitioner and, after extensive investigation that involved

an unusual amount of travel, filed an MAR on his behalf. (Mot. to Stay 2-3.) The MAR was

filed on April 23, 2018, 363 days after the federal statute of limitations began to run, and two

days shy of its projected expiration. See § 2244(d)(1)(A).

       Because the MAR was filed before the statute of limitations expired, the limitations

period was tolled while the MAR was pending in the state court. See § 2244(d)(2) (The federal

statute of limitations is tolled while “a properly filed application for State post-conviction or

other collateral review is pending.”) Moreover, “[t]he time that an application for state

postconviction review is ‘pending’ includes the period between (1) a lower court's adverse

determination, and (2) the prisoner's filing of a notice of appeal, provided that the filing of the

notice of appeal is timely under state law.” Evans v. Chavis, 546 U.S. 189, 141 (2006) (citing

Carey v. Saffold, 536 U.S. 214 (2002)). The North Carolina Court of Appeals allowed the
                                                      5
certiorari petition, which this Court will assume means the petition was filed without

“unreasonable delay,” as required by N.C. Rule App. P. 21(c) (2009). Therefore, the statute of

limitations also tolled through the preparation and pendency of that petition. See Chavis, 546

U.S. at 141. And, because the North Carolina Court of Appeals vacated the order denying the

MAR and remanded the case to the trial court for further proceedings, the federal statute of

limitations continues to toll through this day. See § 2244(d)(2).

       There is nothing before this Court indicating that Petitioner or counsel engaged in

“intentionally dilatory litigation tactics” in the state courts. See Rhine, 544 U.S. at 278.

Additionally, some of Petitioner’s claims are potentially meritorious. See id. Petitioner,

however, does not directly state his reason for filing a “protective” § 2254 petition prior to

exhausting his state remedies or identify the possible effect(s) his state postconviction filings

may have on the habeas statute of limitations and explain why they concern him. He does not,

for example, express confusion about whether a state filing would be timely. See Pace, 544 US

at 416 (suggesting in dicta that “[a] petitioner's reasonable confusion about whether a state filing

would be timely will ordinarily constitute ‘good cause’ for him to file” a “protective” habeas

petition in federal court). Nor is this a situation, for instance, where the petitioner has raised both

exhausted and unexhausted claims and denial of a stay would require him to abandon his

unexhausted claims. See, e.g., Rhines, 544 U.S. at 278 (“[I]f a petitioner presents a district court

with a mixed petition and the court determines that stay and abeyance is inappropriate, the court

should allow the petitioner to delete the unexhausted claims and to proceed with the exhausted

claims if dismissal of the entire petition would unreasonably impair the petitioner's right to

obtain federal relief.” (citing Rose v. Lundy, 455 U.S. 509, 520 (1982)).

       Based on the facts before it, the Court assumes the reason Petitioner has filed a

“protective” habeas petition is because under § 2244(d)(1)(A), he otherwise would have only two
                                                      6
days to file a timely § 2254 petition once he fully exhausts his state remedies. That is an

understandable concern, and the Court finds it constitutes “good cause” for not exhausting state

remedies before filing the habeas Petition. At the same time, the Court has its own concern

about the potential length of time this civil action may remain open but inactive on the Court’s

docket. Accordingly, the Court shall grant the Motion to hold this action in abeyance and require

counsel for Petitioner to file an update on the status of state court proceedings, every 90 days.

       IT IS, THEREFORE, ORDERED that:

       1) Petitioner’s Motion to Proceed In Forma Pauperis (Doc. No. 2) is GRANTED;

       2) Petitioner’s Motion to hold federal 28 U.S.C. § 2254 proceedings in abeyance (Doc.

           No. 6) is GRANTED;

       3) Petitioner shall file a status update on state court proceedings, every 90 days;

       4) The Clerk of Court shall sever Petitioner’s redacted Memorandum in Support of

           Petition for Writ of Habeas Corpus (Doc. No. 1 at 16-34) from the Petition for Writ of

           Habeas Corpus (Doc. No. 1 at 1-15), and docket it separately as an attachment to the

           Petition for Writ of Habeas Corpus; and

       5) Within 10 days of entrance of this Order, Petitioner shall file an unredacted version of

           Exhibit A, under seal or, in the alternative, withdraw his Motion to Seal Exhibit A.




                                                    Signed: May 10, 2019




                                                     7
